PD-0063-15
                 PD-0063-15                                    COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                            Transmitted 1/15/2015 10:28:43 PM
                                                               Accepted 1/21/2015 3:44:09 PM
TO THE COURT OF CRIMINAL APPEALS OF TEXAS                                        ABEL ACOSTA
                                                                                         CLERK


                        No.____________


                _________________________________


                      RAYMOND BUCHANAN,
                            Appellant
                               v.
                      THE STATE OF TEXAS,
                             Appellee

                _________________________________



   MOTION TO EXTEND TIME TO FILE PETITION
         FOR DISCRETIONARY REVIEW

  _________________________________________________________

   On Petition for Discretionary Review from the Court of Appeals for
   the First District, Houston, Texas in Cause No. 01-13-00954-CR,
   Affirming an appeal from a judgment issued in Cause No. 68872 from
   the 300th District Court of Brazoria County, Texas.

  _________________________________________________________




                                                  R. Scott Shearer
                                                  TBA No. 00786464
                                                  929 Preston, Suite 200
                                                  Houston, TX 77002
  January 21, 2015                                (713) 254-5629
                                                  (713) 224-2889 FAX
                                                  ShearerLegal@Yahoo.com

                                                  Attorney for Appellant

                                                  January 15, 2014
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


        NOW COMES, RAYMOND BUCHANAN, and files this Motion To Extend

Time To File Petition For Discretionary Review. In support of this motion, he would

respectfully show the Court the following:


                                                I.


        In an UNPUBLISHED opinion delivered December 16, 2014, a panel of the First

Court of Appeals AFFIRMED Appellant’s appeal from a judgment of conviction for sexual

abuse of a child by the 300th District Court of Brazoria County. Appellant did not file a

motion for rehearing. Appellant’s Petition for Discretionary Review is due on January 16,

2014. This motion to extend time to file petition for discretionary review is timely filed

within thirty days after the court of appeals issued its opinion or overruled Appellant’s

Motion for Rehearing or within fifteen days of said deadline. See TEX. R. APP. PROC. 68.2.



                                               II.


        Appellant is requesting additional time to file the petition for discretionary review.

More time is necessary to research the issues involved.



                                               III.

        Appellant asserts that this motion is not made solely for purposes of delay and that

the granting of this motion will not prejudice the rights of the State.
                                              IV.



        Appellant is therefore requesting a thirty [30] day extension so that his Petition may

be timely filed.



        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Honorable Court of Criminal Appeals will grant his Motion To Extend Time To File

Petition For Discretionary Review.



                                                                Respectfully submitted,

                                                                /s/R. SCOTT SHEARER
                                                                R. Scott Shearer
                                                                TBA No. 00786464
                                                                929 Preston, Suite 200
                                                                Houston, TX 77002
                                                                (713) 254-5629
                                                                (713) 224-2889 FAX
                                                                ShearerLegal@Yahoo.com

                                                                Attorney for Appellant

                                                                January 15, 2014
                            CERTIFICATE OF SERVICE

        I certify that a copy of this Motion has been served upon the State of Texas by e-
mailing a copy of same to the following parties at the following addresses on this the 15th
day of January, 2014:


JERI YENNE.
BRAZORIA COUNTY DISTRICT ATTORNEY
111 E. LOCUST, SUITE 408A
ANGLETON, TX 77515
DEBRAP@BRAZORIA-COUNTY.COM




                                                     /s/R. SCOTT SHEARER
                                                     R. Scott Shearer